ON APPLICATION TO REOPEN                           MEMORANDUM DECISION
Defendant-appellant, Damien L. Simmons, has filed a second application for reopening following this court's affirmance of the judgment of the Franklin County Court of Common Pleas accepting defendant's guilty plea to the offense of murder. SeeState v. Simmons (Aug. 4, 1998), Franklin App. No. 97APA10-1310, unreported (1998 Opinions 2710) and State v. Simmons (Feb. 2, 1999), Franklin App. No. 97APA10-1310 (Memorandum Decision).
App.R. 26(B) makes no provision for filing successive applications to reopen. State v. Peeples (1995), 73 Ohio St.3d 149. Accordingly, appellant's application is denied.
Application for reopening denied.
BRYANT and BROWN, JJ., concur.